UNITED STATES DIS'I`RICT COURT
WESTERN ])ISTRICT OF LOUISIANA
LAKE CHARLES DIVISION

ANDREW FUSILIER : CIVIL ACTION NO. 2:18-cv~0635
D.O.C. # 605371
VERSUS : JUDGE SUMMERHAYS
WAR})EN RAYBURN CORR. C'I`R. : MAGISTRATE .]UDGE KAY
JUI)GMENT

For the reasons stated in the Report and Recornrnendation [doc. 21] of the Magistrate Judge
previously filed herein and after an independent review of the rccord, a de novo determination of
the issues, and consideration of the objections filed herein, and having determined that the findings
are correct under applicable laW;

IT IS ORDERED that the petition for Writ of habeas corpus be DENIED and

DISMISSED WITH PREJUDICE.

 

THUS DONE AND sIGNEI) in chambers this §§ day or r t ?\\ g

 

 

 

2019.

 

 

§

UNITED STA'I`ES DISTRICT

 

